2.	The Sequence Listing filed January 8, 2021 is approved.
3.	The substitute specification filed January 8, 2021 has been entered.
	It is noted that the substitute specification does not include the changes to the priority claim made by the preliminary amendment to the specification filed April 3, 2020.  If Applicant subsequently amends the substitute specification to include the changes to the priority claim made by the preliminary amendment to the specification filed April 3, 2020, this amendment will be objected to under 35 U.S.C. 132 as introducing new matter into the application.  The new matter will be the incorporation-by-reference to the European Patent Application No. EP 17382667.8.  Such an incorporation-by-reference will have been filed after the international filing date (see MPEP 1893.03(b)).  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.” 
4.	The abstract of the disclosure is objected to because it would be more informative to recite formula (I) in the Abstract.  Recitation of specific variable definitions is less informative and more optional.  Further, the particular utility of the peptide, especially in the treatment or prevention of neoplastic diseases such as pancreatic cancer, should be recited.  Correction is required.  See MPEP § 608.01(b).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 14, line 2, the phrase “particularly pancreatic cancer” renders the claim unclear as to whether the claim is to be limited to the particular embodiment, or if the claim is to be interpreted as embracing treating or preventing a neoplastic disease in general.  If the claim is to interpreted as being limited to the particular embodiment, it is unclear why the generic terminology is recited in the claim.  If the claim is to be interpreted broadly, it is unclear what function is served by the “particularly pancreatic cancer” limitation.  It is suggested that this phrase could be deleted from claim 14 and made the subject matter of a further dependent claim.
6.	Claims 4, 10, and 17 are objected to because of the following informalities:  In claim 4, “C1-C10” should be re-written as “C1-C10”.  At claim 12, line 3, the hyphen between “in” and “claim 1” should be replaced with a space.  The second period at the end of claim 17 should be deleted.  Appropriate correction is required.
7.	Note on the examiner’s interpretation of the claim terminology: Dependent claim 11 recites a conjugate comprising the peptide as defined in claim 1.  The specification at page 10, lines 24-26, defines “conjugate” as including compounds which have been formed by covalent joining of a peptide with one or more compounds.  In order to form such a conjugate, at least a 
	If Applicant disagrees with the examiner’s interpretation of the claim language, in the response to this Office action Applicant should provide their own interpretation of the claim terminology, together with any supporting arguments and/or evidence.
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a product of nature without significantly more.  Based upon an analysis with respect to the claim as a whole, claims 1-12 and 16-18 do not recite something significantly different than a judicial exception.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter? Yes, claims 1-12 and 16-18 are directed to a composition of matter.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 1, 4-9, 11, 12, and 16-18 embrace peptides and peptide conjugates which can be naturally occurring Aspergillus niger npsC.  See the anticipation rejection over the World Patent Application 2012/001169 set forth in section 10 below.  Claims 1, 2, 4-9, 11, 12, and 16-18 also embrace peptides and peptide conjugates which can be naturally occurring potassium channel blocker from Mesobuthus eupeus Scorpion venom named pMeKTx25-1.  See the anticipation rejection over the Kuzmenkov et al article (J. Biol. Chem., Vol. 290, pages 12195-12209) set forth in section 11 below.  Claims 1-9, 11, 12, and 16-18 also embrace peptides and peptide conjugates which can be a naturally occurring Ca2+-binding protein from the cellular slime mold Dictyostelium discoideum named CBP7.  See the anticipation rejection over the Sakamoto et al article (Development Growth and Differentiation, Vol. 45, pages 507-514)  set forth in section 12 below.  Claims 1-12 and 16-18 also embrace peptides and peptide conjugates which can be a naturally occurring VSP isolated from a Giardia parasite and identified as SEQ ID NOS:98 or 331.  See the anticipation rejection over Klatzmann et al (U.S. Patent Application Publication 2014/0011739) set forth in section 13 below.  Accordingly, claims 1-12 and 16-18 are drawn to a peptide and peptide conjugate which can comprise naturally occurring Aspergillus niger npsC, pMeKTx25-1, CBP7, or VSPs identified as SEQ ID NO:98 or 331.  The markedly different characteristics analysis is used to determine if this nature-based product constitutes one of the judicially recognized exceptions.  There is no evidence of record that the Aspergillys niger npsC, pMeKTx25-1, CBP7, or VSPs embraced by instant claims 1-12 and 16-18 have any difference in function, structure, or other properties compared to naturally occurring Aspergillus niger npsC, pMeKTx25-1, CBP7, or VSPs.  Combining Aspergillus niger npsC, pMeKTx25-1, CBP7, or VSPs with the pharmaceutically acceptable excipient, diluent, or carrier as recited in claim 12 does not appear to markedly change the function, structure, or other properties of naturally occurring Aspergillus niger npsC, pMeKTx25-1, CBP7, or VSPs.  Accordingly, the claims at issue recite a judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claims 1-11 and 16-18 do not recite any additional elements.  Claim 12 recites an additional element, i.e. the peptide or peptide conjugate is combined with a pharmaceutically acceptable excipient, diluent, or carrier.  The limitation “pharmaceutically acceptable excipient, diluent, or carrier” covers a near-infinite range of substances, including gases, liquids, and solids, and including such common substances such as water.  The limitation thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the limitation “pharmaceutically acceptable excipient, diluent or carrier” does not integrate the judicial exception into a practical application and the claim is therefore directed to the judicial exception.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 1-11 and 16-18 do not recite any additional elements.  Claim 12 recites an additional element, i.e. the peptide or peptide conjugate is combined with a pharmaceutically acceptable excipient, diluent or carrier.  The limitation “pharmaceutically acceptable carrier” covers a near-infinite range of substances, including gases, liquids and solids, and including such common substances such as water.  However, the use of pharmaceutically acceptable carriers is well-understood, routine, and conventional in the pharmaceutical arts, and when recited at this level of generality, does not amount to significantly more than product of nature by itself.  Accordingly, claims 1-12 and 16-18 do not qualify as eligible subject matter.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 4-9, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2012/001169.  The World Patent Application ‘169 teaches a protein sequence of Aspergillus niger npsC, designated SEQ ID NO:14.  See page 4, line 1.  The protein comprises 7035 amino acids, and comprises the amino acid residues -CFEKSKY- at positions 88-94 of SEQ ID NO:14.  SEQ ID NO:14, in part, comprises:

    PNG
    media_image1.png
    941
    889
    media_image1.png
    Greyscale

 	The residues -CFEKSKY- correspond to Inventor’s formula (I) in which one of a, b, c, d, or e is 1, and the others are 0; in which X1 = Lys; and in which f=g=h=i=j=0.  The amino acid at position 87 of SEQ ID NO:14, Ile, meets the claim requirement for an R1 which is -C(O)-(C5)alkyl to which is conjugated the remainder of the N-terminus of SEQ ID NO:14.  The amino acid at position 95 of SEQ ID NO:14, Thr, meets the claim requirement for an R2 which is 
-NR3R4 in which one of R3 and R4 is hydrogen and the other is (C3)alkyl to which is conjugated OH (from the Thr side chain) and the remainder of the C-terminus of SEQ ID NO:14.  With respect to instant claims 5 and 16-18, the amino acid at position 87 of SEQ ID NO:14, Ile, meets the claim requirement for an R1 which is -C(O)-(C1)alkyl to which is conjugated the C4 side chain of Ile plus the remainder of the N-terminus of SEQ ID NO:14.  With respect to instant claims 6, 7, and 16-18, the amino acid at position 95 of SEQ ID NO:14, Thr, meets the claim requirement for an R2 which is -NR3R4 in which one of R3 and R4 is hydrogen and the other is the conjugation site for the remainder of the C-terminus of SEQ ID NO:14.  With respect to instant claims 16-18, note that the third alternative in each of these claims does not place any limitation on X1.  Note also that neither the rejected instant claims nor the specification set forth any limitations on what can be conjugated to the peptide of formula (I).
11.	Claims 1, 2, 4-9, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kuzmenkov et al article (J. Biol. Chem., Vol. 290, pages 12195-12209).  (The Kuzmenkov et al article is the publication on which is based Reference C6 in the Information Disclosure Statement filed April 3, 2020, and on which is based reference D4 of the Written Opinion.)  The Kuzmenkov et al article teaches a potassium channel blocker in Mesobuthus eupeus Scorpion venom named pMeKTx25-1.  See Table 1 at page 12200 of the reference, 7th entry.  The residues -CFEASKY- correspond to Inventor’s formula (I) in which one of a, b, c, d, or e is 1, and the others are 0; in which X1 = Ala; and in which f=g=h=i=j=0.  The amino acid at position 54 of pMeKTx25-1, Lys, meets the claim requirement for an R1 which is -C(O)-(C5)alkyl to which is conjugated both an amino group (from the side chain of the Lys residue) and the remainder of the N-terminus of pMeKTx25-1.  The amino acid at position 62 of pMeKTx25-1, Gln, meets the claim requirement for an R2 which is -NR3R4 in which one of R3 and R4 is hydrogen and the other is (C3)alkyl to which is conjugated both an amide group (from the side chain of the Gln residue) and the remainder of the C-terminus of pMeKTx25-1.  With respect to instant claims 5 and 16-18, the amino acid at position 54 of pMeKTx25-1, Lys, meets the claim requirement for an R1 which is -C(O)-(C1)alkyl to which is conjugated both the side chain of Lys plus the remainder of the N-terminus of pMeKTx25-1.  With respect to instant claims 6, 7, and 16-18, the amino acid at position 62 of pMeKTx25-1, Gln, meets the claim requirement for an R2 which is -NR3R4 in which one of R3 and R4 is hydrogen and the other is the conjugation site for the remainder of the C-terminus of pMeKTx25-1.  With respect to instant claims 16-18, note that the third alternative in each of these claims does not place any limitation on X1.  Note also that neither the rejected instant claims nor the specification set forth any limitations on what can be conjugated to the peptide of formula (I).
12.	Claims 1-9, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sakamoto et al article (Development Growth and Differentiation, Vol. 45, pages 507-514).  The Sakamoto et al article teaches a Ca2+-binding protein from the cellular slime mold Dictyostelium discoideum, named CBP7.  See Figure 1.  The residues -YEISKYC- at positions 71-77 of CBP7 correspond to Inventor’s formula (I) in which a=b=c=d=e=0; in which X1 = Ile; and in which one of f, g, h, i, and j is 1, and the others are 0.  The amino acid at position 70 of CBP7, Tyr, meets the claim requirement for an R1 which is -C(O)-(C2)alkyl to which is conjugated both a p-hydroxy-phenyl group (from the side chain of the Tyr residue) and the remainder of the N-terminus of CBP7.  The amino acid at position 71 of CBP7, Tyr, corresponds to the F residue recited in Inventors’ SEQ ID NO:7, to which has been conjugated a hydroxyl group.  The amino acid at position 78 of CBP7, Ala, meets the claim requirement for an R2 which is -NR3R4 in which one of R3 and R4 is hydrogen and the other is (C2)alkyl to which is conjugated the remainder of the C-terminus of CBP7.  With respect to instant claims 5 and 16-18, the amino acid at position 70 of CBP7, Tyr, meets the claim requirement for an R1 which is   -C(O)-(C1)alkyl to which is conjugated both the side chain of Tyr plus the remainder of the N-terminus of CBP7.  With respect to instant claims 6, 7, and 16-18, the amino acid at position 78 of CBP7, Ala, meets the claim requirement for an R2 which is -NR3R4 in which one of R3 and R4 is hydrogen and the other is the conjugation site for the remainder of the C-terminus of CBP7.  Note that neither the rejected instant claims nor the specification set forth any limitations on what can be conjugated to the peptide of formula (I).
13.	Claims 1-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klatzmann et al (U.S. Patent Application Publication 2014/0011739).  Klatzmann et al teach two variable surface proteins (VSPs) isolated from a Giardia parasite.  The VSPs are used as carriers especially for the oral or mucosal administration of therapeutic agents.  The pharmaceutical compositions can include pharmaceutically acceptable excipients and carriers.  See, e.g., the Abstract; paragraphs [0011] - [0013], [0094], [0098], [0161]; and Table 1.  A printout of the entries for SEQ ID NOS:98 and 331, under the heading of “SCORE - View Sequence Detail(s) for Application 13843766”, is attached to this Office action.  The residues     -CYQVSKY- at positions 521-527 of Klatzmann et al’s SEQ ID NO:98 correspond to Inventor’s formula (I) in which one of a, b, c, d, or e is 1, and the others are 0; in which X1 = Val; and in which f=g=h=i=j=0.  The amino acid at position 520 of SEQ ID NO:98, Gly, meets the claim requirement for an R1 which is -C(O)-(C1)alkyl to which is conjugated the remainder of the N-terminus of SEQ ID NO:98.  The amino acid at positions 522-523 of SEQ ID NO:98, Tyr-Gln, correspond to the F and E residues recited in Inventors’ SEQ ID NO:7, to which have been conjugated a hydroxyl group and an amino group, respectively.  The amino acid at position 528 of SEQ ID NO:98, Pro, meets the claim requirement for an R2 which is -NR3R4 in which R3 and R4 together form the (C4)alkyl of the proline ring and to which is conjugated the remainder of the C-terminus of SEQ ID NO:98.  With respect to instant claims 5 and 16-18, the amino acid at position 520 of SEQ ID NO:98, Gly, meets the claim requirement for an R1 which is -C(O)-(C1)alkyl to which is conjugated the remainder of the N-terminus of SEQ ID NO:98.  With respect to instant claims 7 and 16-18, the amino acid at position 528 of SEQ ID NO:98, Pro, meets the claim requirement for an R2 which is -NR3R4 in which R3 and R4 are the conjugation sites for the remainder of the C-terminus of SEQ ID NO:98.  With respect to instant claim 10, SEQ ID NO:98 of Klatzmann et al comprises the partial sequence CFEVSKY, i.e. Inventor’s SEQ ID NO:2, to which have been conjugated groups to the C, F, E, and Y residues as discussed above.  Note that neither the rejected instant claims nor the specification set forth any limitations on the type or number of chemical groups which can be conjugated to the peptide of formula (I).
	For analogous reasons, SEQ ID NO:331 of Klatzmann et al, which comprises the residues CYQVSKY at positions 448-454, also anticipates the instant claims.
With respect to instant claim 14, because all subjects are inherently in need of preventing a neoplastic disease, and because the same active agent is administered to the same subjects according to the same method steps, inherently a neoplastic disease will be prevented in the method of Klatzmann et al to the same extent claimed by Inventor.  Sufficient evidence of similarity is deemed to be present the method of Klatzmann et al and the instant claimed method to shift the burden to Inventor to provide evidence that the claimed method is unobviously different than the method of Klatzmann et al.
14.	The Marcelino et al article (Chemical Abstracts Service, 2016:2031716), the Infante et al article (Chemical Abstracts Service, 2008:629737), the Pel et al article (Chemical Abstracts Service, 2007:344358), the Ogata et al article (Chemical Abstracts Service, 2006:520953), and the Ishida et al article (Chemical Abstracts Service, 2003:646599), cited and applied in the International Search Report and the Written Opinion for corresponding application PCT/EP2018/077033, have been carefully considered, and are deemed to be essentially duplicative of the prior art cited and applied in the rejections set forth in sections 8 and 10-13 above.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 6, 2021